Journal Entries (1826-31): Journal 4: (1) Bill filed, injunction ordered *p. 100; (2) motion to dissolve injunction *p. 115; (3) motion to dissolve overruled *p. 119; (4) motion to dissolve injunction *p. 126; (3) death suggested, rule on administrator to make himself a party *p. 134; (6) rule on administrator enlarged *p. 147; (7) administrator made a party, motion for leave to amend *p. 139; (8) death suggested *p. 173; (9) continued *p. 216; (10) death suggested, continued *p. 273; (11) administrators move to be admitted as parties *p. 330; (12) administrators admitted as parties *p. 332; (13) motion to dissolve injunction *p. 333; (14) injunction dissolved, motion to dismiss *p. 368; (13) referred to master to take testimony *p. 392; (16) motion to dismiss bill *p. 440; (17) bill dismissed nisi *p. 484; (18) decree nisi made absolute *p. 494.
Papers in File: (i) Bill of complaint; (2) writ of injunction and return; (3) affidavit of John Burbank; (4) answer of Joshua Davis; (3) answer of Thomas John; (6) motion to dissolve injunction; (7) rule on administrator of Whit-more Knaggs to make himself a party, proof of service; (8) appearance of administrator, motion for leave to file amended or supplemental bill; (9) motion by administrator of Joshua Davis to be admitted as a party; (10) motion by administrator of Thomas John to be admitted as a party; (11) replication; (12) motion to dissolve injunction; (13) motion to dismiss bill.
Chancery Case 80 of 1826.